Title: To George Washington from Benjamin Tasker Dulany, 1 February 1788
From: Dulany, Benjamin Tasker
To: Washington, George



Dear General
Springhill Feby 1st 1788

Nothing but the inclemency of the Weather has prevented my going to Maryland for your Rent, and can assure you I have no other apology to make.
As soon as I can cross the potomac you may rely on my going to Maryland, and immediately waiting on you on my return with your Rent, in the mean time Mrs French will rest satisfied—With respectful Compliments to Mrs Washington I am Dear Genl with true esteem Your Obedt servt

Benjn Dulany

